Exhibit 10.7

Lock-Up Agreement

July 31, 2009

GREAT AMERICAN GROUP, INC.

590 Madison Avenue, 35th Floor

New York, New York 10022

Re: Lock-Up Agreement

Ladies and Gentlemen:

This letter agreement (this “Agreement”) relates to the shares of common stock
(the “Closing Stock Consideration”) of Great American Group, Inc., a Delaware
corporation (the “Company”) issued to the former members and phantom equity
holders (collectively, the “GA Members”) of Great American Group, LLC (“Great
American”), in connection with the transactions contemplated by the Agreement
and Plan of Reorganization by and among Alternative Asset Management Acquisition
Corp. (“AAMAC”), the Company, AAMAC Merger Sub, Inc., Great American, the GA
Members and Andrew Gumaer, as the Member Representative, dated May 14, 2009, as
amended by an Amendment No. 1 to Agreement and Plan of Reorganization dated
May 29, 2009, an Amendment No. 2 to Agreement and Plan of Reorganization dated
July 8, 2009 and an Amendment No. 3 to Agreement and Plan of Reorganization
dated July 28, 2009 (collectively, the “Definitive Agreement”). Capitalized
terms used but not otherwise defined herein shall have their respective meanings
set forth in the Definitive Agreement.

In order to induce AAMAC and the Company to consummate the transactions
contemplated by the Definitive Agreement, the undersigned hereby agrees that,
during the lock-up period, which is defined herein (the “Lock-Up Period”), the
undersigned: (a) will not, directly or indirectly, on his, her or its own
behalf, or on behalf of entities, family members or trusts affiliated with or
controlled by him, her or it, offer, sell, agree to offer or sell, solicit
offers to purchase, grant any call option or purchase any put option with
respect to, pledge (except as permitted herein), borrow or otherwise dispose of
its share of the Closing Stock Consideration, and (b) will not establish or
increase any “put equivalent position” or liquidate or decrease any “call
equivalent position” with respect to any of the Closing Stock Consideration (in
each case within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder), or
otherwise enter into any swap, derivative or other transaction or arrangement
that transfers to another, in whole or in part, any economic consequence of
ownership of the Closing Stock Consideration, whether or not such transaction is
to be settled by delivery of Closing Stock Consideration, other securities, cash
or other consideration. For purposes of this agreement, “Lock-Up Period” shall
mean, except as provided in the following sentence: (i) with respect to fifty
percent (50%) of the aggregate Closing Stock Consideration, a period of six
(6) months from the date hereof; (ii) with respect to the next twenty-five
percent (25%) of the aggregate Closing Stock Consideration, a period of twelve
(12) months from the date hereof; and (iii) with respect to the final
twenty-five percent (25%) of the aggregate Closing Stock Consideration, a period
of eighteen (18) months from the date hereof. Notwithstanding the foregoing, in
the event of the undersigned’s death while the undersigned remains an employee
of the Company or any of its subsidiaries, the “Lock-Up Period” with respect to
all shares of Closing Stock Consideration shall expire upon the date of the
undersigned’s death.

The undersigned hereby authorizes the Company during the Lock-Up Period to cause
any transfer agent for the Closing Stock Consideration to decline to transfer,
and to note stop transfer restrictions on the stock register and other records
relating to, the Closing Stock Consideration for which the undersigned

 

1



--------------------------------------------------------------------------------

is the record holder and, in the case of Closing Stock Consideration for which
the undersigned is the beneficial but not the record holder, agrees during the
Lock-Up Period to cause the record holder to cause the relevant transfer agent
to decline to transfer, and to note stop transfer restrictions on the stock
register and other records relating to, its share of the Closing Stock
Consideration.

The undersigned hereby further agrees that during the Lock-Up Period the
undersigned will not: (x) file or participate in the filing with the Securities
and Exchange Commission of any registration statement, or circulate or
participate in the circulation of any preliminary or final prospectus or other
disclosure document with respect to any proposed offering or sale of the Closing
Stock Consideration or (y) exercise any rights the undersigned may have to
require registration with the Securities and Exchange Commission of any proposed
offering or sale of the Closing Stock Consideration except, in each case, as set
forth in that certain Registration Rights Agreement dated as of July 31, 2009,
entered into in connection with the Definitive Agreement.

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer its share of the Closing Stock Consideration in the
transactions described in clauses (i) through (vi) below without the prior
written consent of the Company, provided that (1) the Company receives a signed
lock-up agreement for the balance of the lock-up period from each donee,
trustee, distributee, or transferee, as the case may be, (2) any such transfer
shall not involve a disposition for value, (3) such transfers are not required
to be reported in any public report or filing with the Securities and Exchange
Commission, or otherwise during the lock-up period and (4) the undersigned does
not otherwise voluntarily effect any public filing or report regarding such
transfers during the lock-up period:

 

  (i) as a bona fide gift or gifts; or

 

  (ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned; or

 

  (iii) as a distribution to members, partners or stockholders of the
undersigned; or

 

  (iv) to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned, provided that such affiliate,
investment fund or other entity controlled or managed by the undersigned shall
not be formed for the sole purpose of transferring, for value or otherwise, its
share of the Closing Stock Consideration; or

 

  (v) to any beneficiary of the undersigned pursuant to a will or other
testamentary document or applicable laws of descent; or

 

  (vi) to any corporation, partnership, limited liability company or other
entity all of the beneficial ownership interests of which are held by the
undersigned or immediate family of the undersigned.

For purposes of this lock-up agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

[FOR ANDY GUMAER AND HARVEY YELLEN ONLY:] In addition, notwithstanding the
foregoing, the undersigned may pledge any or all of the shares of Closing Stock
Consideration to Credit Suisse First Boston Next Fund, Inc. (together with any
successors or assigns, “CS”), to secure the undersigned’s obligations under that
certain Second Amended and Restated Promissory Note issued July 28, 2009, by the
undersigned in favor of CS.

 

2



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants to the Company that the
undersigned has full power and authority to enter into this Agreement and that
this Agreement constitutes the legal, valid and binding obligation of the
undersigned, enforceable in accordance with its terms. Upon request, the
undersigned will execute any additional documents necessary in connection with
enforcement hereof. Any obligations of the undersigned shall be binding upon the
successors and assigns of the undersigned from the date first above written.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflicts of laws principles
thereof. Delivery of a signed copy of this letter by facsimile transmission
shall be effective as delivery of the original hereof.

 

Very truly yours,   

[Signature Page to Lock-Up Agreement]

 

3